                           Case 19-12821-AJC              Doc 146        Filed 04/01/19         Page 1 of 3




              ORDERED in the Southern District of Florida on March 29, 2019.




                                                                              A. Jay Cristol, Judge
                                                                              United States Bankruptcy Court
_____________________________________________________________________________
                                        UNITED STATES BANKRUPTCY COURT
                                         SOUTHERN DISTRICT OF FLORIDA
                                                 MIAMI DIVISION
                                                www.flsb.uscourts.gov

          In re:

          MAGNUM CONSTRUCTION MANAGEMENT1,                                         Case No. 19-12821-BKC-AJC
          LLC f/k/a/ Munilla Construction Management, LLC

                                     Debtor.                                       Chapter 11

                                                                          /

                                  AGREED ORDER GRANTING THE
                                AGREED EX-PARTE MOTION FOR STAY
                             RELIEF TO PROCEED WITH MEDIATION ONLY
                            TO EXTENT OF LIMITED INSURANCE COVERAGE
                         FOR MATTER THAT IS SEPARATE FROM AND PRE-DATES
                       INSURANCE POLICY IN EFFECT FOR THE FIU BRIDGE CASES

                   On March 27, 2019, Creditor, Alejandro Ramirez (“Movant”), filed a motion on an agreed

          ex-parte basis pursuant to Local Rule 9013-1, for an order granting limited stay relief to allow

          Movant to proceed with mediation currently scheduled for April 17, 2019 to resolve a claim arising

          from an April 8, 2017 incident, which is separate from, and pre-dates, the insurance policy in effect


          1
            The Debtor’s address is 6201 SW 70th Street, 1st Floor, Miami, FL 33143. The last four digits of the Debtor’s federal
          tax identification number are 3403.
                Case 19-12821-AJC        Doc 146      Filed 04/01/19      Page 2 of 3



on the FIU bridge cases (the “Motion”). The Motion also provided that the Movant is willing to

proceed to resolve the claim within the $2 million primary insurance policy applicable to the claim,

in which only the first layer of that insurance would be triggered, and without asserting any claim

against the bankruptcy estate. Based on the Debtor’s consent to the relief sought, and the

agreement of the parties affected by the relief requested, including all parties to participate in the

mediation, the Court determines “cause” has been shown to grant the limited relief from stay

requested in the Motion. There it is –

          ORDERED as follows:

          1.    The Movant’s Motion for limited stay relief to proceed with the mediation currently

scheduled for April 17, 2019 to resolve a claim arising from an April 8, 2017 incident, which is

separate from, and pre-dates, the insurance policy in effect on the FIU bridge cases is GRANTED

as set forth herein.

          2.    Such limited stay relief is granted based on the Debtor’s consent and all parties

desiring to proceed with mediation, as well as the Movant’s agreement to resolve the Movant’s

claim within the applicable policy limits without pursuing any claims against the bankruptcy

estate.

          3.    In all other respects the automatic stay remains in full force and effect.

          4.    The Court retains exclusive jurisdiction to interpret or enforce the terms of this

Order.

                                                     ###

Submitted by:          Corali Lopez-Castro, Esq.
                       Kozyak Tropin & Throckmorton
                       2525 Ponce De Leon, 9th Floor
                       Miami, Florida 33134
                       Telephone: 305-372-1800
                       Facsimile: 305-372-3508
                       E-mail:     clc@kttlaw.com
              Case 19-12821-AJC          Doc 146      Filed 04/01/19     Page 3 of 3




Copies furnished to:

Coral Lopez-Castro, Esq.

[Attorney Lopez-Castro is directed to serve copies of this order on all interested parties and to file
a certificate of service]
